 


114 HR 917 IH: Sunshine in the Courtroom Act of 2015
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 917 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. King of Iowa (for himself, Mr. Deutch, and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for media coverage of Federal court proceedings. 
 
 
1.Short titleThis Act may be cited as the Sunshine in the Courtroom Act of 2015. 2.Federal appellate and district courts (a)DefinitionsIn this section:
(1)Presiding judgeThe term presiding judge means the judge presiding over the court proceeding concerned. In proceedings in which more than 1 judge participates, the presiding judge shall be the senior active judge so participating or, in the case of a circuit court of appeals, the senior active circuit judge so participating, except that— (A)in en banc sittings of any United States circuit court of appeals, the presiding judge shall be the chief judge of the circuit whenever the chief judge participates; and
(B)in en banc sittings of the Supreme Court of the United States, the presiding judge shall be the Chief Justice whenever the Chief Justice participates. (2)Appellate court of the United StatesThe term appellate court of the United States means any United States circuit court of appeals and the Supreme Court of the United States.
(b)Authority of presiding judge To allow media coverage of court proceedings
(1)Authority of appellate courts
(A)In generalExcept as provided under subparagraph (B), the presiding judge of an appellate court of the United States may, at the discretion of that judge, permit the photographing, electronic recording, broadcasting, or televising to the public of any court proceeding over which that judge presides. (B)ExceptionThe presiding judge shall not permit any action under subparagraph (A), if—
(i)in the case of a proceeding involving only the presiding judge, that judge determines the action would constitute a violation of the due process rights of any party; or (ii)in the case of a proceeding involving the participation of more than 1 judge, a majority of the judges participating determine that the action would constitute a violation of the due process rights of any party.
(2)Authority of district courts
(A)In general
(i)AuthorityNotwithstanding any other provision of law, except as provided under clause (iii), the presiding judge of a district court of the United States may, at the discretion of that judge, permit the photographing, electronic recording, broadcasting, or televising to the public of any court proceeding over which that judge presides. (ii)Obscuring of witnessesExcept as provided under clause (iii)—
(I)upon the request of any witness (other than a party) in a trial proceeding, the court shall order the face and voice of the witness to be disguised or otherwise obscured in such manner as to render the witness unrecognizable for purposes of photographing, recording, broadcasting, or televising the witness described in clause (i); and (II)the presiding judge in a trial proceeding shall inform each witness who is not a party that the witness has the right to request the image and voice of that witness to be obscured during the witness's testimony.
(iii)ExceptionThe presiding judge shall not permit any action under this subparagraph if that judge determines the action would constitute a violation of the due process rights of any party. (B)No media coverage of jurorsThe presiding judge shall not permit the photographing, electronic recording, broadcasting, or televising of any juror in a trial proceeding, or of the jury selection process.
(3)Interlocutory appeals barredThe decision of the presiding judge under this subsection of whether or not to permit, deny, or terminate the photographing, electronic recording, broadcasting, or televising of a court proceeding may not be challenged through an interlocutory appeal. (4)GuidelinesThe Judicial Conference of the United States may promulgate guidelines with respect to the management and administration of photographing, recording, broadcasting, or televising described under paragraphs (1) and (2).
(5)Sunset of district court authorityThe authority under paragraph (2) shall terminate upon the expiration of the 3-year period beginning on the date of the enactment of this Act. (6)ProceduresIn the interests of justice and fairness, the presiding judge of the court in which media use is desired has discretion to promulgate rules and disciplinary measures for the courtroom use of any form of media or media equipment and the acquisition or distribution of any of the images or sounds obtained in the courtroom. The presiding judge shall also have discretion to require written acknowledgment of the rules by anyone individually or on behalf of any entity before being allowed to acquire any images or sounds from the courtroom. 
 
